DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“Photosensitive element” in claims 1, 8, and 13; and
“Condensing structure” in claims 1 and 13.

NOTE:  

The “light-screening structure” in claims 1, 8, is further limited in the claim by structure, and therefore does not invoke 35 USC 112f. 

	The “condensing structure” of claim 1 is further limited in claim 7 by sufficient structure, and therefore does not invoke 35 USC 112f in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0233531 A1) in view of Wu et al. (US 2019/0026530 A1).

Regarding claims 1 and 8, and using claim 1 as an example, an image module (figures 1A (top), 1B (side), and 2 (close-up) ), comprising: 

a photosensitive element (figure 2, numeral 108); and 

a light-screening structure disposed on the photosensitive element, wherein the light-screening structure comprises: 

a light-transmitting layer (figure 2, numerals 1020 and 1040 is a light transmitting layer as seen; alternately, figure 5, numeral 504); 

a first light-shielding layer disposed in the light-transmitting layer and having a first light passage portion (figure 2, numeral 102);



a condensing structure disposed on the light-transmitting layer (figure 2, numeral 100 acts as a condenser lens; 

    PNG
    media_image2.png
    77
    683
    media_image2.png
    Greyscale

);

 wherein the first light passage portion and the second light passage portion correspond to the photosensitive element (as seen in figure 2:


    PNG
    media_image3.png
    506
    624
    media_image3.png
    Greyscale

),




While Huang teaches:


    PNG
    media_image4.png
    362
    676
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    187
    682
    media_image5.png
    Greyscale





	Wu discloses a similar fingerprint sensor comprising an aperture (see figures 2 and 4a), and teaches how to calculate an aperture opening that satisfies the above missing limitation with motivation as follows:



    PNG
    media_image6.png
    451
    809
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    796
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    416
    711
    media_image8.png
    Greyscale


	Note:  “S” in the equation will changed based on the distance that the aperture is from the lens given the fixed focal length of the lens.

	That is, Wu teaches an equation for calculating an optimal aperture diameter based on the beam width determined by the lens geometry that ensure that “all incident light perpendicular to the convex lens can pass through the light transmission hole” at paragraph 0043.  

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to determine the two aperture diameters of Huang (i.e., figure 2, numerals 1020 and 1040), using the equation of Wu, in order to ensure an optimal aperture diameter based on the beam width determined by the lens geometry that ensure that “all incident light perpendicular to the convex lens can pass through the light transmission hole” (Wu paragraph 0043). 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Huang, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 13, refer to the claim 1 rejection above.  Huang further teaches a substrate ( 


    PNG
    media_image9.png
    156
    666
    media_image9.png
    Greyscale


); and a light source disposed on the substrate for emitting light to an organism (figure 1B, numeral 14; or, figure 6, numeral 64).

Regarding claim 2, the image module according to claim 1, wherein a focal point of the concentrated beam is located at a top surface of the photosensitive element ( 

    PNG
    media_image10.png
    357
    615
    media_image10.png
    Greyscale

). 

Regarding claim 3, the image module according to claim 1, wherein a focal point of the concentrated beam has a distance away from a top surface of the photosensitive element (taught by Wu:


    PNG
    media_image11.png
    273
    535
    media_image11.png
    Greyscale

	This would be an obvious variation to Huang as taught by Wu with motivation coming from Wu:


    PNG
    media_image12.png
    650
    606
    media_image12.png
    Greyscale

 ). 




claim 5, the image module according to claim 1, wherein the aperture of the first light passage portion is WO.sub.1, the aperture of the second light passage portion is WO.sub.2, the width of the concentrated beam at the first light-shielding layer is A.sub.1, the width of the concentrated beam at the second light-shielding layer is A.sub.2, a ratio of WO.sub.1 to A.sub.1 is Q.sub.1, a ratio of WO.sub.2 to A.sub.2 is Q.sub.2, and a geometric mean of Q.sub.1 and Q.sub.2 is greater than 0.6 and less than or equal to 1.8 (the range of .6 to 1.8 of the claim is anticipated Huang’s two apertures as modified by the equation of Wu as would be understood by one of ordinary skill in the art:

    PNG
    media_image13.png
    315
    600
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    553
    1018
    media_image14.png
    Greyscale

 ). 

Regarding claims 6, the image module according to claim 1, wherein a focal length of the condensing structure is f, an outside diameter of the condensing structure is D, a maximum thickness of the condensing structure is LH, a distance between the first light-shielding layer and a focal point of the condensing structure is H.sub.1, a distance between the second light-shielding layer and the focal point of the condensing structure is H.sub.2, and the aperture WO.sub.1 of the first light passage portion and the aperture WO.sub.2 of the second light passage portion satisfy the following formulas:

    PNG
    media_image15.png
    157
    552
    media_image15.png
    Greyscale
.


    PNG
    media_image13.png
    315
    600
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    553
    1018
    media_image14.png
    Greyscale

 ). 

claim 7, the image module according to claim 1, wherein the condensing structure is a 


    PNG
    media_image16.png
    236
    413
    media_image16.png
    Greyscale
 


    PNG
    media_image17.png
    418
    683
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    339
    687
    media_image18.png
    Greyscale

). 

Regarding claim 9, the image module according to claim 8, wherein the light-screening structure comprises n light-shielding layers, n is a positive integer greater than or equal to 2, and in the n light-shielding layers, an aperture of each of the light passage portions in a k-th light-shielding layer is WO.sub.k, a width of each of the concentrated beams at the k-th light-shielding layer is A.sub.k, a ratio of WO.sub.k to A.sub.k is Q.sub.k, k is a positive integer less than or equal to n, and the light-screening structure satisfies the following formula:

    PNG
    media_image19.png
    89
    581
    media_image19.png
    Greyscale

(the range of .6 to 1.8 of the claim is anticipated Huang’s two apertures as modified by the equation of Wu as would be understood by one of ordinary skill in the art:

    PNG
    media_image13.png
    315
    600
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    553
    1018
    media_image14.png
    Greyscale

).



claim 10, the image module according to claim 8, wherein the light-screening structure comprises n light-shielding layers, n is a positive integer greater than or equal to 2, and in the n light-shielding layers, an aperture of each of the light passage portions in a k-th light-shielding layer is WO.sub.k, a focal length of each of the condensing structures is f, an outside diameter of each of the condensing structures is D, a maximum thickness of each of the condensing structures is LH, a distance between and the k-th light-shielding layer and a focal point of each of the condensing structures is H.sub.k, and the aperture WO.sub.k of each of the light passage portions satisfies the following formula:

    PNG
    media_image20.png
    100
    511
    media_image20.png
    Greyscale

(the range of .6 to 1.8 of the claim is anticipated Huang’s two apertures as modified by the equation of Wu as would be understood by one of ordinary skill in the art:

    PNG
    media_image13.png
    315
    600
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    553
    1018
    media_image14.png
    Greyscale

 ).

Regarding claim 12, the image module according to claim 8, wherein the photosensitive array is a one-dimensional array or a two-dimensional array (Huang figure 1A, a 2D array is taught), and the condensing array is a one-dimensional array or a two-dimensional array (Huang figure 1A, a 2D array is taught). 


Regarding claim 14, the biometric device according to claim 13, wherein the light source is disposed on at least one side of the image module (Huang figure 1B, numeral 14; alternately, figure 6, numeral 64). 

Regarding claim 15, the biometric device according to claim 13, further comprising: a cover plate disposed on the light source and the image module (Huang figure 1B, numeral 13).
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 4, the prior art does not teach:


    PNG
    media_image21.png
    261
    1215
    media_image21.png
    Greyscale


	Regarding claim 11, the prior art does not teach:


    PNG
    media_image22.png
    254
    1218
    media_image22.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665